


Exhibit 10.22

 

OVASCIENCE, INC.

 

Restricted Stock Unit Agreement

(Time-Based)

Granted under 2012 Stock Incentive Plan

 

NOTICE OF GRANT

 

This Restricted Stock Unit Agreement (this “Agreement”) is made as of the
Agreement Date between OvaScience, Inc. (the “Company”), a Delaware corporation,
and the Participant.

 

I.                                        Agreement Date

 

Date:

December 9, 2014

 

II.                                   Participant Information

 

Participant:

Michelle Dipp, M.D., Ph.D.

Participant Address:

c/o OvaScience, Inc.

215 First Street, Suite 240

Cambridge, MA 02142

 

III.                              Grant Information

 

Grant Date:

December 9, 2014

Restricted Stock Units:

30,902

 

IV.                               Vesting Table

 

Vesting Date

 

RSUs that Vest

 

March 31, 2015 (the “First Vesting Date”)

 

12.5

%

Quarterly on each Three-Month Anniversary of the First Vesting Date until
December 31, 2016

 

12.5

%

 

This Agreement includes this Notice of Grant and the following General Terms and
Conditions (attached as Exhibit A), which are expressly incorporated by
reference in their entirety herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.

 

OVASCIENCE, INC.

 

PARTICIPANT

 

 

 

By:

/s/ Thomas Malley

 

/s/ Michelle Dipp, M.D., Ph.D.

Name: Thomas Malley

 

Name: Michelle Dipp, M.D., Ph.D.

Title: Chair, Compensation Committee

 

 

 

--------------------------------------------------------------------------------


 

Restricted Stock Unit Agreement

 

EXHIBIT A

 

GENERAL TERMS AND CONDITIONS

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

1.                                      Grant of RSUs; Condition of Grant.  In
consideration of services rendered to the Company by the Participant, the
Company has granted to the Participant, subject to the terms and conditions set
forth in this Agreement and in the Company’s 2012 Stock Incentive Plan (the
“Plan”), an award of Restricted Stock Units (the “RSUs”), representing an award
of the number of RSUs (the “Share Number”) set forth in the Notice of Grant that
forms part of this Agreement (the “Notice of Grant”).  The RSUs entitle the
Participant to receive, upon and subject to the vesting of the RSUs (as
described in Section 2 below), one share of common stock, $0.001 par value per
share, of the Company (the “Common Stock”) for each RSU that vests.  The shares
of Common Stock that are issuable upon vesting of the RSUs are referred to in
this Agreement as the “Shares.”

 

2.                                      Vesting of the RSUs; Issuance of Shares.

 

(a)                                 Vesting of the RSUs.  Subject to the other
provisions of this Section 2, the RSUs shall vest in accordance with the Vesting
Table set forth in the Notice of Grant (the “Vesting Table”).  Any fractional
RSU resulting from the application of the percentages in the Vesting Table shall
be rounded down to the nearest whole number of RSUs.  Within thirty days of each
vesting date shown in the Vesting Table (the “Vesting Dates”), the Company will
issue to the Participant, in certificated or uncertificated form, such number of
Shares as is equal to the number of RSUs that vested on such Vesting Date and
shall deliver such Shares to the Participant, or to the broker designated by the
Participant.

 

(b)                                 Termination and Acceleration.

 

(1)                                 Termination of the Participant.  Except to
the extent specifically otherwise provided herein, in the Plan or in another
agreement between the Company and the Participant, upon the termination of the
Participant’s employment as the full-time Chief Executive Officer of the Company
for any reason or no reason, all RSUs that have not vested pursuant to
Section 2(a) shall be automatically forfeited as of such termination.

 

(2)                                 Accelerated Vesting Upon Certain
Terminations of Employment.  Notwithstanding Section 2(b)(1) above, in the event
that the Participant’s employment as the full-time Chief Executive Officer of
the Company is terminated by the Company without Cause, or the Participant
terminates her position as full-time Chief Executive Officer of the Company for
Good Reason, then the unvested portion of the RSU that would have otherwise
vested during the six (6) month period following termination shall vest as of
the date of termination.  “Cause” and “Good Reason” are each defined in Annex 1
attached hereto.

 

(3)                                 Accelerated Vesting Upon Change of Control. 
Notwithstanding Section 2(b)(1) above, upon a Change of Control the RSUs shall
vest in full as of the date of such Change of Control.  “Change of Control” is
defined in Annex 1 attached hereto.

 

1

--------------------------------------------------------------------------------


 

(4)                                 Release of Claims.  Notwithstanding the
foregoing, the provisions of Section 2(b)(1) and Section 2(b)(2) above shall be
conditioned upon the Participant’s execution and non-revocation of a reasonable
release of claims following the date of termination or resignation which
provides for a release of any and all claims that Participant has or might have
against the Company.

 

3.                                      Dividends.  The RSUs shall have no
rights with respect to dividends declared by the Company with respect to its
capital stock, provided that the foregoing shall not prohibit or otherwise limit
the adjustment of the terms of this Agreement in accordance with Section 9 of
the Plan.

 

4.                                      Taxes.

 

(a)                                 Acknowledgments;  No
Section 83(b) Election.  The Participant acknowledges that he is responsible for
obtaining the advice of the Participant’s own tax advisors with respect to the
grant of the RSUs and the Shares upon vesting thereof and the Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents with respect to the tax consequences relating
to the RSUs or Shares.  The Participant understands that the Participant (and
not the Company) shall be responsible for the Participant’s tax liability that
may arise in connection with the acquisition, vesting and/or disposition of the
RSUs and the Shares underlying the RSUs.  The Participant acknowledges that no
election under Section 83(b) of the Internal Revenue Code, as amended, is
available with respect to the issuance of the RSUs and the Shares underlying the
RSUs.

 

(b)                                 Withholding.  As a condition to the granting
of the RSUs and the vesting thereof, the Participant acknowledges and agrees
that he is responsible for the payment of income and employment taxes (and any
other taxes required to be withheld) payable in connection with the grant or
vesting of, or otherwise in connection with, the RSUs.  Accordingly, the
Participant agrees to remit to the Company or any applicable subsidiary an
amount sufficient to pay such taxes.  Such payment shall be made to the Company
or the applicable subsidiary of the Company in a form that is reasonably
acceptable to the Company, as the Company may determine in its discretion.  The
Company in its discretion may retain and withhold from delivery at the time of
vesting that number of shares of Common Stock having a fair market value equal
to the statutory minimum withholding taxes owed by the Participant, which
retained shares shall fund the payment of such taxes by the Company on behalf of
the Participant.  Alternatively, the Company may require the Participant to
provide a designated broker with irrevocable instructions directing the
designated broker to, on the date of the designated broker’s receipt of any
shares of Common Stock in accordance with Section 2, sell in accordance with
ordinary principles of best execution that number of such shares of Common Stock
as is necessary to yield net proceeds to the Participant equal to the amount of
withholding taxes with respect to the income recognized by the Participant as a
result of the vesting of the RSUs (based on the minimum statutory withholding
rates for all tax purposes, including payroll and social taxes, that are
applicable to such income) and remit such proceeds to the Company in
satisfaction of such tax withholding obligations of the Company.

 

5.                                      Restrictions on Transfer.  The
Participant shall not sell, assign, transfer, pledge, hypothecate or otherwise
encumber, by operation of law or otherwise, any RSUs, or any interest therein,
until such RSUs have vested and the Shares underlying the RSUs have been issued.

 

2

--------------------------------------------------------------------------------


 

6.                                      Miscellaneous.

 

(a)                                 No Rights to Employment.  The Participant
acknowledges and agrees that the grant of the RSUs and their vesting pursuant to
Section 2 do not constitute an express or implied promise of continued
employment for the vesting period of the RSUs, or for any period.

 

(b)                                 Section 409A.  This Agreement is intended to
comply with or be exempt from the requirements of Section 409A and shall be
construed consistently therewith.  In any event, the Company makes no
representations or warranties and will have no liability to the Participant or
to any other person, if any of the provisions of or payments under this
Agreement are determined to constitute nonqualified deferred compensation
subject to Section 409A but that do not satisfy the requirements of that
Section.

 

(c)                                  Entire Agreement.  This Agreement and the
Plan constitute the entire agreement between the parties, and supersede all
prior agreements and understandings, relating to the subject matter of this
Agreement; provided that any separate employment or severance agreement between
the Company and the Participant that includes terms relating to the acceleration
of vesting of equity awards shall not be superseded by this Agreement.  In the
event of a conflict between the terms and provisions of the Plan and the terms
and provisions of this Agreement, the Plan terms and provisions shall prevail.

 

(d)                                 Governing Law.  This Agreement shall be
construed, interpreted and enforced in accordance with the internal laws of the
State of Delaware, without regard to any applicable conflict of law principles.

 

(e)                                  Authority of Compensation Committee.  In
making any decisions or taking any actions with respect to the matters covered
by this Agreement, the Compensation Committee shall have all of the authority
and discretion, and shall be subject to all of the protections, provided for in
the Plan.  All decisions and actions by the Compensation Committee with respect
to this Agreement shall be made in the Compensation Committee’s discretion and
shall be final and binding on the Participant.

 

3

--------------------------------------------------------------------------------


 

Annex 1

 

Definitions

 

1.                                      For purposes of this Agreement,
“Affiliates” shall mean all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, equity interest or otherwise.

 

2.                                      For purposes of this Agreement, the
following shall constitute “Cause” for termination of employment:  (i) the
Participant’s willful failure to perform, or gross negligence in the performance
of, the Participant’s material duties and responsibilities to the Company and
its Affiliates, which failure or negligence is not remedied within thirty (30)
days of written notice thereof; (ii)                the Participant’s material
breach of any material provision of this Agreement or any other agreement with
the Company or any of its Affiliates, which breach is not remedied within thirty
(30) days of written notice thereof; (iii)       fraud, embezzlement or other
dishonesty with respect to the Company or any of its Affiliates, taken as a
whole, which, in the case of such other dishonesty, causes or could reasonably
be expected to cause material harm to the Company or any of its Affiliates,
taken as a whole; or (iv) the Participant’s conviction of a felony.

 

3.                                      For purposes of this Agreement, “Change
of Control” shall mean (i) the acquisition of beneficial ownership (as defined
in Rule 13-3 under the Exchange Act) directly or indirectly by any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act), of
securities of the Company representing a majority or more of the combined voting
power of the Company’s then outstanding securities, other than in an acquisition
of securities for investment purposes pursuant to a bona fide financing of the
Company; (ii) a merger or consolidation of the Company with any other
corporation in which the holders of the voting securities of the Company prior
to the merger or consolidation do not own more than 50% of the total voting
securities of the surviving corporation; or (iii) the sale or disposition by the
Company of all or substantially all of the Company’s assets other than a sale or
disposition of assets to an Affiliate of the Company or a holder of securities
of the Company; notwithstanding the foregoing, no transaction or series of
transactions shall constitute a Change of Control unless such transaction or
series of transactions constitutes a “change in control event” within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(i).

 

4.                                      For purposes of this Agreement, “Good
Reason” shall mean without the Participant’s consent, the occurrence of any one
or more of the following events, provided (x) the Participant has furnished
written notice to the Company of the condition giving rise to the claimed Good
Reason no later than thirty (30) days following the occurrence of such
condition, (y) the Company has failed to remedy the condition within thirty (30)
days thereafter and (z) the Participant’s employment with the Company terminates
within six months following the delivery of such notice:  (i)  a material
diminution in the nature or scope of the Participant’s responsibilities, duties
or authority, provided that in the absence of a Change of Control neither
(x) the Company’s failure to continue the Participant’s appointment or election
as a director or officer of any of its Affiliates, nor (y) any diminution in the
nature or scope of the Participant’s responsibilities, duties or authority that
is reasonably related to a diminution of the business of the Company or any of
its Affiliates shall constitute “Good Reason” or (ii) relocation of the
Participant’s office more than fifty (50) miles from the location of the
Company’s principal offices as of the Grant Date.

 

--------------------------------------------------------------------------------


 

5.                                      For purposes of this Agreement, “Person”
shall mean an individual, a corporation, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
any of its Affiliates.

 

--------------------------------------------------------------------------------
